 


114 HRES 620 EH: 
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 620 
In the House of Representatives, U. S.,

February 23, 2016
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Antonin Scalia, Associate Justice of the Supreme Court of the United States. That the House tenders its deep sympathy to the members of the family of the late Associate Justice in their bereavement.
That the Clerk communicate these resolutions to the Senate and to the Supreme Court and transmit a copy of the same to the family of the late Associate Justice. That when the House adjourns today, it adjourn as a further mark of respect to the memory of the late Associate Justice. 
 
Karen L. Haas,Clerk.
